Case 7:19-cv-07837-VB-JCM Document 90 Filed 09/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a nt ee a He eat ne eaen x
BOARD OF TRUSTEEES OF THE
WESTCHESTER PUTNAM COUNTIES
HEAVY & HIGHWAY LABORERS LOCAL
NO, 60 PENSION FUND, WELFARE FUND,
ANNUITY FUND, APPRENTICE AND
TRAINING FUND, LEGAL SERVICES
FUND, INDUSTRY ADVANCE; and
WESTCHESTER PUTNAM COUNTIES
HEAVY & HIGHWAY LABORERS LOCAL
NO. 60,

 

 

ORDER OF DISMISSAL

Plaintiffs, 19 CV 7837 (VB)

V.
CNB CONTRACTING CORP.; WJL
CORPORATION; WJL CONSTRUCTION
CORP.; DANIELLE BUENAVENTURA;
WILLIAM LOUGHEED; ABC
CORPORATIONS 1-10; LONG WARD LLC;
and 18 ASHFORD LLC,
Defendants,

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than October 8, 2020. To be clear, any application to restore the action must be
filed by October 8, 2020, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely,

All other deadlines, scheduled conferences, or other scheduled court appearances are

cancelled. Any pending motions are moot.

Dated: September 8, 2020
White Plains, NY

 

 

Vincent L. Briccetti
United States District Judge
